Citation Nr: 1203081	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  09-11 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to basic eligibility for educational assistance benefits under Chapter 30, Title 38, of the United States Code. 


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from October 2005 to October 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the above-referenced Department of Veterans Affairs (VA) Regional Office (RO) Education Center, which denied entitlement to education benefits under the Montgomery GI Bill - Active Duty Education Assistance Program (Chapter 30). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to VA educational assistance based on his service with the Coast Guard.  He contends that he was honorably discharged at the convenience of the government after serving 24 months of active duty.  See December 2008 Notice of Disagreement.  Later, in his March 2009 substantive appeal, the Veteran contends that he meets the basic eligibility requirements under 38 C.F.R. § 21.7042(a)(5)(vi).

A review of the record shows that there is conflicting information regarding his period of active duty service and the character of his discharge.  Evidence in the claims file indicates that the Veteran's character of discharge was under other than honorable (OTH) conditions.  See Department of Defense Chapter 30 data record.  However, an e-mail dated in October 2008, from the Coast Guard Personnel Command, reveals the Veteran's discharge was honorable and the reason for his discharge was "unsuitability."  Other evidence in the claims file shows the reason for separation was for convenience of the government (COG).  See July 2009 FET Master Record.  

In any case, the available evidence does not answer whether the unsuitability was merely the Veteran's actions or inactions on duty which resulted in his separation, or whether this was due to "a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty."  38 C.F.R. § 21.7042(a)(5).  If the latter, which is to say if the Veteran had some physical or mental defect or incapacity deemed unsuitable for service that resulted in the separation but was not due to willful misconduct on his part, then even though the condition was not characterized as a disability the Veteran would still qualify for Montgomery GI benefits despite his not having completed three years of his six-year enlistment, under the 38 C.F.R. § 21.7042(a)(5) exception to that service requirement.  

In March 2011, the Board remanded this appeal to obtain the Veteran's complete service personnel records and associate them with the educational benefits folder.  It was also stated that if a regular VA disability folder existed, that folder should also be associated with the education benefits folder.  In a June 2011 e-mail correspondence, it was noted that the VA could contact the U.S. Coast Guard (USCG) Personnel Service Center, Personnel Services Division, Military Records, and request copies of the Veteran's DD-212 and other USCG documents.  It does not appear that any further attempts were made by the AMC/RO to obtain the Veteran's service records from this facility.  

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.  See, e.g., Ascherl v. Brown, 4 Vet. App. 371, 377 (1993) (where the record before the Board is inadequate, a Remand is mandatory rather than permissive.)

The Board notes that documents in the claims folder indicate that since the March 2011 Remand, correspondence addressed to the Veteran had been returned as undelivered or undeliverable  Therefore the AMC.RO should make an attempt to verify the Veteran's current address.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should make an attempt to locate the Veteran through whatever means are available, including through other Federal agencies or departments who might have knowledge of his current address.  

2.  The AMC/RO should contact the United States Coast Guard (USCG) Personnel Service Center, Personnel Services Division, Military Records, in Topeka, Kansas and obtain all of the Veteran's service records.  This should include his entire service personnel record (his 201 file), DD-214, service treatment records, and any other documents pertaining to the Veteran's separation from service and associate the records with the claims file.  

Alternatively, if any of the records are unavailable or shown to be at another storage facility, for example the National Personnel Records Center (NPRC), a request should be made to the appropriate storage facility.  All efforts to obtain records should be fully documented, and the facilities must provide a negative response if records are not available.  The Veteran should also be so notified and allowed opportunity for response. 

3.  Also, to help avoid future remand, the AMC/RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is incomplete, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the Chapter 30 claim on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran an appropriate supplemental statement of the case and give him an appropriate time period in which to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

